IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DOMINIQUE ANDERSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4743

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 7, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Nancy A. Daniels, Public Defender; Steven L. Seliger and William Pafford,
Assistant Public Defenders, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate and Kristen Lynn Bonjour,
Assistant Attorneys General, Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the July 29, 2014, judgment and

sentence in Leon County Circuit Court case number 2013-CF-1904-A. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the

clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P.

9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

BENTON, CLARK, and SWANSON, JJ., CONCUR.